ORDER ALLOWING FILING OF PLAINTIFF’S COMPLAINT.
LEONARD C. GARTNER, Bankruptcy Judge.
On October 20,1981 plaintiff filed a complaint to determine the non-dischargeability of its debt against the debtor pursuant to 11 U.S.C. § 523(a)(2).
Said complaint was filed six days after the last day fixed for the filing of complaints to determine dischargeability (October 14, 1981) as stated in the notice and order for the § 341 meeting of creditors (July 30, 1981). Defendant filed a motion on November 5, 1981 to dismiss said complaint for failure to file on time.
The Court has previously dealt with the question of late filing of a dischargeability complaint in the Matter of Parker, 5 B.R. 666, 667 (Bkrtcy.S.D.Ohio, 1980).
The Court sees no reason not to follow its earlier ruling and will permit the filing of plaintiff’s complaint.
The order and notice of July 30,1981 does cut off the time for filing complaints pursuant to 11 U.S.C. § 523 et seq., but that is an act of the Court rather than pursuant to Code, and hence vulnerable to changes for good cause. This Court would prefer to have controversies resolved on the merits (trial) rather than a dismissal on grounds which, while legal are not equitable.
SO ORDERED.